PER CURIAM.
The state complains that the record is insufficient to support the trial judge’s departure from the sentencing guidelines mitigating the defendant’s sentences. We agree. Therefore, the order appealed is reversed and remanded with directions to vacate the sentences previously imposed and permit the defendant to withdraw his plea if he so chooses. See State v. Davis, 464 So.2d 195 (Fla. 3d DCA 1985). In the event the defendant does not choose to withdraw his plea, the trial court shall conduct a further sentencing hearing, after which the trial judge shall enter such sentences as he deems appropriate. See State v. Twelves, 463 So.2d 493 (Fla. 2d DCA 1985); Addison v. State, 452 So.2d 955 (Fla. 2d DCA 1984); Rule 3.701(d)(11) Florida Rules of Criminal Procedure (1984).
Reversed and remanded with directions.